UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7029



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANK EPHFROM BALLARD, a/k/a Tang,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. W. Earl Britt, Senior Dis-
trict Judge. (CR-96-19-BR, CA-98-5-7-BR)


Submitted:   March 30, 1999                 Decided:   May 18, 1999


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Janipher Winkfield Robinson, Richmond, Virginia, for Appellant.
Fenita Morris Shepard, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Ephfrom Ballard appeals the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We conclude that Ballard fails to establish either that he

received ineffective assistance of counsel in relation to his

guilty plea or that his guilty plea was involuntary.   See Hill v.

Lockhart, 474 U.S. 52 (1985); Strickland v. Washington, 466 U.S.

668 (1984); Little v. Allsbrook, 731 F.2d 238 (4th Cir. 1984).   Ac-

cordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2